Citation Nr: 1325902	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial, compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In conjunction with the submission of his VA Form 9 (formal appeal), the Veteran indicated that he would like a Board hearing to be conducted at the Winston-Salem RO.  In a signed statement received in January 2012, his representative indicated that the Veteran withdrew his hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Evidence of record indicates that the Veteran may have received a private audiogram within the appellate period from a private medical care provider, which has not yet been associated with the record.  A statement was received from the Veteran's representative, dated January 5, 2012, indicating that the Veteran would have an additional audiological examination, and that he would furnish the results to VA in support of his claim.  However, a record of such treatment is not associated with the claim file.  As such, copies of VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) should be sent to the Veteran so as to permit, upon completion, the RO/AMC to obtain all outstanding private treatment records, to the extent available.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send medical release forms (VA Form 21-4142) to the Veteran, and request that he complete a release form for any private provider who treated him for his sensorineural hearing loss, authorizing VA to request his records for treatment.

2.  The RO/AMC should request from the Veteran a copy of any private audiogram conducted since January 2012, and associate such record(s) with the claim file.  The Veteran should be advised that he may also provide consent so that VA may request the record from the provider (paragraph1, above).

3.  Thereafter, the RO/AMC should readjudicate the Veteran's increased rating claim.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

